 327 NLRB No. 851NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Marraflo Contracting, Inc. and Antonia Medina. Case2ŒCAŒ30459January 28, 1999DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND HURTGENUpon a charge filed by Antonia Medina on May 27,1997, the Acting General Counsel of the National LaborRelations Board issued a complaint on June 25, 1998,against Marraflo Contracting, Inc., the Respondent, al-leging that it has violated Section 8(a)(1) and (4) of theNational Labor Relations Act.  Although properly served
copies of the charge and complaint, the Respondent
failed to file an answer.On December 21, 1998, the General Counsel filed aMotion for Summary Judgment with the Board.  On De-cember 22, 1998, the Board issued an order transferringthe proceeding to the Board and a Notice to Show Cause
why the motion should not be granted.  The Respondent
filed no response.  The allegations in the motion aretherefore undisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board's Rules andRegulations provide that the allegations in the complaintshall be deemed admitted if an answer is not filed within
14 days from service of the complaint, unless good cause
is shown.  In addition, the complaint affirmatively notes
that unless an answer is filed within 14 days of service,
all the allegations in the complaint will be consideredadmitted.  Further, the undisputed allegations in the Mo-tion for Summary Judgment disclose that the Region, byletter dated September 2, 1998, notified the Respondent
that unless an answer were received by September 14,
1998, a Motion for Summary Judgment would be filed.In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel's Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI. JURISDICTIONAt all material times, the Respondent, a New Yorkcorporation with an office and place of business at 10-91Jackson Avenue, Long Island City, New York, has been
engaged in the business of providing janitorial services.
Annually, the Respondent, in conducting its business
operations described above, derives gross revenues in
excess of $50,000 and purchases and receives at its Long
Island City facility goods and materials valued at morethan $5000 directly from customers located outside theState of New York.  We find that the Respondent is an
employer engaged in commerce within the meaning of
Section 2(2), (6), and (7) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESOn about January 23, 1997, the Respondent issued amemorandum to all its employees in which it promul-gated the following rule:Client Contact:  None of our employees are to contact,communicate or engage in conversation with any clientpersonnel.  All questions, problems and/or comments
must be directed to your supervisor or this office.The Respondent has maintained this rule since January 23,1997.On about February 4, 1997, Charging Party AntoniaMedina filed a charge against the Respondent with theBoard in Case 2ŒCAŒ30069, alleging that the Respon-dent had violated Section 8(a)(1), (3), and (4) of the Act.Medina provided the Board with her work address at the
client™s premises.On about February 13, 1997, the Respondent issued awritten final warning to Medina for knowingly giving theBoard the client™s address and for thereby involving the
customer in employment issues.The Respondent issued the written final warning toMedina because she violated the rule set forth above andbecause she filed a charge against the Respondent, and
also to discourage employees from engaging in these and
other concerted activities.CONCLUSIONS OF LAWBy promulgating and maintaining the ﬁclient contactﬂrule set forth above, the Respondent has been interferingwith, restraining, and coercing employees in the exerciseof the rights guaranteed in Section 7 of the Act, and has
thereby engaged in unfair labor practices affecting com-merce within the meaning of Section 8(a)(1) of the Act.In addition, by issuing a written final warning to Medina,
the Respondent has been discriminating against employ-ees for filing charges or giving testimony under the Actin violation of Section 8(a)(4) of the Act.  The Respon-dent™s unfair labor practices described above affectcommerce within the meaning of Section 2(6) and (7) of
the Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease anddesist and to take certain affirmative action designed to
effectuate the policies of the Act.  Specifically, having
found that the Respondent has violated Section 8(a)(1)
by promulgating and maintaining its January 23, 1997
rule concerning ﬁclient contact,ﬂ we shall order the Re-spondent to rescind the rule.  Further, having found thatthe Respondent has violated Section 8(a)(4) by issuing a DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2written final warning to Antonia Medina, we shall orderthe Respondent to rescind this warning, to remove from
its files all references to the warning, and to notify
Medina in writing that this has been done and that the
warning will not be used against her in any way.ORDERThe National Labor Relations Board orders that theRespondent, Marraflo Contracting, Inc., Long IslandCity, New York, its officers, agents, successors, and as-signs, shall1. Cease and desist from(a)  Promulgating and maintaining the following rule:Client Contact:  None of our employees are to contact,communicate or engage in conversation with any clientpersonnel.  All questions, problems and/or commentsmust be directed to your supervisor or this office.(b) Issuing written warnings to or otherwise discrimi-nating against employees because they file unfair laborpractice charges against the Respondent with the Board.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Rescind its unlawful rule set forth above.(b) Rescind the written final warning issued to AntoniaMedina on February 13, 1997, and, within 14 days fromthe date of this Order,  remove from its files any refer-ence to that warning, and within 3 days thereafter, notifyMedina in writing that this has been done and that the
unlawful warning will not be used against her in any
way.(c) Within 14 days after service by the Region, post atits facility in Long Island City, New York, copies of theattached notice marked ﬁAppendix.ﬂ1  Copies of the no-tice, on forms provided by the Regional Director for Re-gion 2, after being signed by the Respondent's authorizedrepresentative, shall be posted by the Respondent and
maintained for 60 consecutive days in conspicuous
places including all places where notices to employees
are customarily posted.  Reasonable steps shall be taken
by the Respondent to ensure that the notices are not al-tered, defaced or covered by any other material.  In theevent that, during  the pendency of these proceedings, theRespondent has gone out of business or closed the facil-ity involved in these proceedings, the Respondent shallduplicate and mail, at its own expense, a copy of the no-tice to all current employees and former employees em-                                                       1 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂployed by the Respondent at any time since January 23,1997.(d) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.
   Dated, Washington, D.C.  January 28, 1999Sarah M. Fox,                                 MemberWilma B. Liebman,                        Member
Peter J. Hurtgen,                             Member(SEAL)     NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT  maintain the following unlawful rule:Client Contact:  None of our employees are to contact,communicate or engage in conversation with any client
personnel.  All questions, problems and/or commentsmust be directed to your supervisor or this office.WE WILL NOT issue written warnings to you or other-wise discriminate against you because you file unfairlabor practice charges against us with the Board.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL  rescind our unlawful rule set forth above.WE WILL rescind the written final warning issued toAntonia Medina on February 13, 1997, and, within 14days from the date of this Order, remove from our files
any reference to that warning, and within 3 days thereaf-ter, notify Medina in writing that this has been done andthat the unlawful warning will not be used against her in
any way.                       MARRAFLO CONTRACTING, INC.